Title: To George Washington from Jeremy Belknap, 25 October 1790
From: Belknap, Jeremy
To: Washington, George



Worthy Sir
Boston Oct. 25 1790

It was my happiness to receive from under your hand, and afterward from your Mouth an approbation of the first Vol. of my history of New Hampshire—After a long but necessary Interruption I have resumed & am continuing the work wch I hope will be ready for publication next spring.
In searching for materials of information respecting the Controversy between N. Hampshire & Vermont toward the close of the late War, I have learned that some Letters written by your Excellency to the Vermonters were very influential to restore order & prevent that Controversy from being carried to the length which many people wished & many others feared. These Letters must contain arguments with which the historian of that period ought to be acquainted, & I do therefore request your Excellency to favour me with such Copies or abstracts of them, & such other remarks as you may think proper for my purpose, & you will thereby much oblige your most respectful & obedient servant

Jeremy Belknap

